Order unanimously affirmed, with costs. Memorandum: It appears that the ■parties have been living separate and apart since June, 1962, that an action for legal separation instituted by petitioner was dismissed and the question *535of custody of their daughter was referred to Family Court. After a hearing, Family Court issued an order on March 28, 1963 awarding custody of the 13-year-old girl to respondent father, on condition that a woman and her three children be removed from respondent’s home or from the adjoining residence owned by the parties herein. On November 15, 1963, after a hearing at which it was shown that the above order had not been complied with, the same court awarded custody of the daughter to petitioner mother without the aid of an investigation and report by the probation department. Seven days later, on November 22, 1963 respondent procured an order staying the judgment entered on the order of November 15 pending decision of his appeal to this court. The appeal was not brought on for argument until January 6, 1965 — more than 13 months after entry of the judgment and issuance of the stay. At the time the order granting petitioner custody was issued it appeared that there were certain details which petitioner would have to work out concerning supervision of the child and securing suitable living accommodations for herself and the child. If petitioner does not acquire suitable living accommodations on or before February 15, 1965, the respondent may apply for a further hearing in Family Court to determine where the child’s interests will best be served. (Appeal from judgment of Onondaga Family Court awarding custody and support of child.) Present — Williams, P. J., Bastow, Henry, Noonan and Del Veechio, JJ.